BNowles, J.,
dissenting. I feel called upon to dissent in this case from the opinion expressed by a majority of the court. It is agreed that the record does hot show the date of the trial of the cause. It does show, however, that on the argument of the cause plaintiffs attention was called to the fact that his replication did not fully traverse the answer of the defendant Thornton. The record then goes on to set forth as follows: “ And afterward, to wit, on the 22d day of April, A. D. 1875, and before the court had passed upon the sufficiency of the replication, made its find, ings or rendered judgment in the cause, plaintiff moved the eourt-upon affidavit showing cause therefor, for leave to amend his replication herein.” I submit, that by no faff construction of this language can it be made to show that the application to amend the replication was made before the cause was submitted on its merits. It states what events had not taken place in the case when plaintiff applied to amend his replication. The submission of the cause is not one of them. The events named might all have occurred after the submission of the cause. The record ought to show, affirmatively, error, before a cause should be reversed.
All presumptions in an appellate court should be in favor of the correctness of the ruling in the court below.
As the record does not disclose that this application was made to amend before the cause was submitted on its merits, this court ought to presume that it was made afterward. It certainly ought not to presume that it was made before that event. Taking as a basis that this amendment was applied for after the cause was submitted, was there any abuse of discretion on the part of the court below in refusing to grant the plaintiff permission to amend his pleadings ? His attention had been called to the fact that his replication did not fully traverse defendant Thornton’s answer. He chose, notwithstanding this, to submit the case as the plead*420ings then stood. Afterward he changed his mind, and asked permission to amend his replication. If a party has elected to submit a cause to a jury, on defective pleadings, of which he had knowledge, would any rightly informed person hold that while the jury were out considering their verdict he ought to have the privilege to come into court and say he had changed his mind and concluded to amend his pleadings, and had really the ability under oath to make a complete traverse of defendant’s answer, the court ought to recall the jury and permit him to amend ?
In my judgment to allow an amendment at such a stage, under such circumstances, would be a gross abuse of the legal discretion conferred upon a court in relation to that subject. Certainly, it ought not to be considered an abuse of discretion to refuse to allow said amendment at that time. There is no difference in principle between a case submitted to a jury and. one submitted on its merits to the court.
As I view this case the majority of the court have held in fact, whether or not they so intended to hold, that whenever, at any stage of the proceedings, a party comes into court and shows that he has a good defense, which his attorneys have failed to set up, even though the stage should be after the cause was submitted to a jury or court, on its merits, the party should be allowed to amend and set up this defense. And if the court should refuse to allow this it would be guilty of a gross abuse of its legal discretion. ' .
Such a rule I cannot acquiesce in. The ease of Wormall v. Reins, 1 Mon. 630, is not in point. That was a case where the cause was tried as though a certain issue was made in the pleadings, which was not. When it was discovered that it was not the plaintiff applied for leave to amend the pleadings so as to make this issue. This amendment was applied for and made before the cause was submitted to the jury. The granting permission to make this amendment was assigned as error by the defendant. This court held in that case that there was no abuse of discretion in allowing this amendment. But it did not hold that if the court had refused to allow this amendment it would have been guilty of a gross abuse of judicial discretion. Nor is this the case where a cause was tried and evidence introduced on both sides, as *421though an issue was in the pleadings, which was not. Before the trial was in fact finished the record shows that1 this point was raised, and it does not show that the plaintiff at that time offered to amend and make the issue in the case which was not there and which he was informed was not. And as I have said, as this fact does not appear, it should be presumed in this court that he did not then apply to amend his pleadings, but at some subsequent period. No authorities were cited by the majority of the court to show that at any stage of a judicial proceeding a party has the absolute right to amend his pleadings and make a new issue, upon a showing that his attorneys have neglected to do so, and that he has the ability to make it, and I think none can be cited. Tet, if a party has the absolute right, under the facts and necessary presumptions in this case, to amend, I can hardly conceive of any case in which he should not have this right. This does away with the rule that the allowing of amendments in such cases rests in the legal discretionary power of the court. Or it establishes a still more harsh rule, namely, that in all cases similar to this, and resting upon analogous facts, it would be a gross abuse of the legal discretion vested in a court, not to allow the amendment.
Believing that either of these rules would be wrong, and contrary to the whole current of legal authorities upon the subject, authorities upon these points that are so well known to the profession that I need not quote them, I hold that the judgment of the court below ought to have been confirmed.